 


 HR 6946 ENR: To make a technical correction in the NET 911 Improvement Act of 2008.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6946 
 
AN ACT 
To make a technical correction in the NET 911 Improvement Act of 2008. 
 
 
1.Technical correction 
(a)AmendmentSection 6(c)(1)(C) of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615a–1(c)(1)(C)) is amended by striking paragraph (2) and inserting paragraph (3).  
(b)Effective dateThe amendment made by subsection (a) shall take effect as of July 23, 2008, immediately after the enactment of the NET 911 Improvement Act of 2008 (Public Law 110–283).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
